Citation Nr: 1003377	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  03-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet, claimed as tingling and 
numbness of the hands and feet.

4.  Entitlement to an initial compensable rating for 
residuals of a right hip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel 


INTRODUCTION

The Veteran has verified active military service from October 
1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a heart 
disorder, Crohn's disease, and tingling and numbness of the 
hands and feet.  The RO also declined to reopen a previously 
denied claim of service connection for hemorrhoids and post-
traumatic stress disorder (PTSD).  

In a January 2004 rating decision, the RO granted service 
connection for residuals of a left hip fracture (citing to an 
August 1983 National Guard service treatment record showing a 
"nondisplaced fracture of the right ischium").  A 
noncompensable disability rating was assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5252, effective from July 25, 
2003.  The Veteran disagreed with the evaluation assigned.  
In August 2005, the RO issued a rating decision to "correct 
the anatomical area of disability" (citing the August 1983 
right ischium injury) and recharacterized the issue as 
residuals of a right hip fracture.  

The Veteran testified before the undersigned in May 2006.  A 
transcript of the hearing is of record.  In a June 2007 
decision, the Board reopened and remanded the issue of 
service connection for PTSD.  The remaining issues were also 
remanded.  A portion of the remand was based on the need to 
determine the correct anatomical area of the hip disability 
to be evaluated.  The Board noted that it was nearly 
impossible to determine which hip should actually have been 
rated, based upon the limited evidence in the claims file.  
The remand gave instructions to locate the August 1983 
National Guard record in question, but attempts to locate 
this document have proven unsuccessful.  Accordingly, the 
issue has been phrased as shown on the title page.  The 
remand also set forth detailed instructions with regards to 
additional development to locate all outstanding service 
records and records of post-service VA treatment.  This 
portion of the development has been completed to the extent 
possible.  

In April 2008, while the case was still pending at the 
Appeals Management Center following the Board's remand, the 
Veteran submitted a statement in which he withdrew his appeal 
as to the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
hemorrhoids. Accordingly, that issue does not remain pending.  
See 38 C.F.R. § 20.204 (2009).  

In a March 2009 rating decision, service connection for PTSD 
was granted.  Therefore, this issue is no longer before the 
Board.  

On October 13, 2009, in accordance with authority provided 
in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, 
and B cell leukemias.  As required by 38 U.S.C. 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As this appeal contains at 
least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned 
final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.  

Finally, it is noted that the Veteran has submitted 
additional medical evidence, without a waiver of initial RO 
review and consideration.  Upon review of the additional 
evidence, the Board finds that it is not material to the 
issues on appeal.  Therefore,  remand is not necessary.  See 
38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran's service treatment records from his period 
of active service are unavailable; all efforts to locate them 
have been unsuccessful.

2.  The Veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange during service.

3.  There is no competent medical evidence showing a 
diagnosis of Crohn's disease, or peripheral neuropathy of the 
hands and feet until many years after active service.

4.  There is no competent medical evidence linking current 
Crohn's disease, or peripheral neuropathy of the hands and 
feet to any aspect of active military service.

5.  Throughout the course of this appeal, a right hip 
disability manifested with noncompensable limitation of 
motion and only occasional complaints of mild pain.


CONCLUSIONS OF LAW

1.  Crohn's disease was not incurred in, or aggravated by 
active military service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.307(a)(6), 3.309(e) (2009).

2.  Peripheral neuropathy of the hands and feet was not 
incurred in, or aggravated by active military service, and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.30, 3.307(a)(6), 
3.309(e) (2009).

3.  The criteria for a compensable rating for a hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).

As it relates to the claim for service connection, VA 
provided VCAA-required notice, in correspondence sent to the 
Veteran in July 2001, February 2003, November 2003, and 
August 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claims, and identified his 
duties in obtaining information and evidence to substantiate 
his claims.  The August 2007 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  To the extent that several of the letters were 
issued after the rating decision, the Board notes that the 
claims were thereafter readjudicated by way of supplemental 
statements of the case, to include the most recent one, which 
was dated in April 2009.

As it relates to the right hip disability, the appeal arises 
from the Veteran's disagreement with the initial evaluation 
assigned with the grant of service connection.  Court's have 
held that were the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In consideration of Hartman and Dunlap, further VCAA 
notice is not required.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's National Guard 
records, VA and private medical treatment records, and 
records from the Social Security Administration (SSA).  The 
Veteran was also afforded VA examinations in connection with 
his claims.

The Veteran's service treatment records are missing.  Records 
which have been obtained confirm that the Veteran was a 
member of the Army Reserve from October 1969 to April 1973 
and a member of the Arkansas National Guard from April 1973 
to an unverified end date.  There are some National Guard 
medical records dated in 1973 and 1977 in the claims file.  A 
copy of his DD 214 is of record as well.  Where service 
medical records are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

Requests for service records were made to the National 
Personnel Records Center (NPRC) in 1994.  The NPRC requested 
additional information and noted that if the Veteran had 
received inpatient treatment in service, the hospital's name 
and other information should be provided for a clinical 
records search to be done.  The RO contacted the Veteran in 
August 1994 and asked him to provide this information.  He 
did not respond.  Another request for records was made to the 
NPRC in August 2000.  The NPRC responded that they were 
unable to identify a record based on the information 
furnished, and requested that the RO obtain a completed NA 
Form 13075 from the Veteran.  This form was sent to the 
Veteran in July 2001; it was not returned.  

Pursuant to the Board's June 2007 remand instructions, the 
Appeals Management Center (AMC) made additional attempts to 
locate the Veteran's service records, with requests to the 
Office of the Chief for the Army Reserves, the WACO VA RO, 
the Arkansas National Guard (AK ARNG) and the Veteran in 
January 2008.  The AMC also sent requests to the Army Reserve 
Personnel Center (ARPC) and NPRC in March 2008.  Negative 
responses were received from the WACO VA RO, the ARPC, and 
the AK ARNG; however, the AK ARNG did send additional copes 
of the National Guard records.  The Veteran did not respond 
to the letter sent to him.  NPRC was unable to conduct their 
search due to the Veteran's failure to provide the requested 
information.

Based on the foregoing, the Board finds that VA has satisfied 
its duty to assist the Veteran in obtaining service treatment 
records and search alternate sources and further efforts to 
obtain the missing service records would likely be futile.  
38 U.S.C.A. § 5103A.  The Veteran has been advised that his 
assistance is required for the development of his claims, but 
he has failed to respond to repeated requests for such 
assistance.  The Court has stated that VA's duty to assist 
"is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  All of VA's requests for service 
records and responses received have been documented in the 
record.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will be service connected 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Chronic diseases, such as organic diseases of the nervous 
system, manifested to a degree of 10 percent or more within 
one year from the date of separation from service are 
considered to have been incurred in or aggravated by service, 
even if there is no evidence of the disease occurring during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§  3.307, 3.309(a).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (2009)(emphasis added).  Note 2 provides that the 
terms "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure and to an herbicide agent and resolved 
within two years of date of onset.  Id. Note 2.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

Service connection is also warranted on a presumptive basis 
with exposure to specified vesicant agents during active 
military service under specified circumstances together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  

Service connection will not be established if the claimed 
condition is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Background

National Guard medical records show that in March 1977 there 
was a complaint of stomach pain, diarrhea and vomiting, with 
a history of surgical removal of a small intestinal tumor in 
March 1976. 

Private medical records dated between August 1975 and 
September 1981 reflect treatment for gastrointestinal 
complaints, with clinical diagnoses of peptic ulcer disease 
and gastritis.  The Veteran was diagnosed with Crohn's 
disease by colon biopsy in January 1988.

The Veteran underwent a VA examination in October 2001, where 
a VA examiner noted in the narrative history that the benign 
tumor, resected from the Veteran's bowel in March 1976, was 
unrelated to the currently diagnosed Crohn's disease.  

During an RO hearing held in August 2003, the Veteran denied 
having gastrointestinal problems, other than diarrhea in 
Vietnam while taking malaria pills.  At a hearing before the 
undersigned held in May 2006, the Veteran denied treatment in 
service for Crohn's disease, symptoms of tingling and 
numbness in hands and feet.  He stated that his current 
gastrointestinal problems began 2 years after service.  He 
noticed the tingling in hands and feet around the same time 
as the heart problems, which was five or six years after 
service.

Records associated with the Veteran's SSA file show that he 
was awarded disability benefits in September 2002 for a 
primary diagnosis of hypertrophic cardiomyopathy, with a 
disability onset date in January 2002; and a secondary 
diagnosis of Crohn's disease.  The medical records associated 
with the SSA file show treatment of heart complications and 
Crohn's disease, but do not reflect any complaint of tingling 
or numbness symptoms in the Veteran's hands and feet.

The Veteran was given a VA examination in December 2008 for 
his claim of tingling and numbness in his hands and feet.  He 
reported that over the past year he had developed a 
persistent numbness in his fingers, hands, and feet; and had 
begun to drop things, and feel coldness in his hands.  The 
examiner indicated that he had reviewed the Veteran's claim 
file, and noted diagnoses of colon cancer and Crohn's 
disease.  Based on the review of the claims file and physical 
examination, the examiner provided diagnoses of sensory 
peripheral neuropathy involving all four extremities; and 
carcinoma of the colon, metastatic to local lymph nodes.  The 
examiner opined that the current peripheral neuropathy was 
more likely than not related to the Veteran's cancer and/or 
chemotherapy for the same.  He explained that it is commonly 
accepted that cancers can cause peripheral neuropathy even 
before they are diagnosed and some chemotherapy agents do 
produce peripheral neuropathy.  

Analysis

The Veteran claims entitlement to service connection for 
Crohn's disease and peripheral neuropathy of the hands and 
feet, claimed as tingling in the hands and feet.  Although he 
served during a time of war, he does not allege that any of 
his conditions began in combat and; therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.

On his initial claim for Crohn's disease, the Veteran 
indicated that he had been exposed to herbicides and mustard 
gas in service.  (See VA Form 21-526, Application for 
Compensation and/or Pension, received in July 2000).  He did 
not describe his personal exposure to mustard gas and he has 
not since specifically contended that any of his claimed 
disabilities are secondary to the alleged mustard gas 
exposure.  There is no competent, credible evidence that 
supports or suggests any exposure to mustard gas in service 
nor does any competent evidence indicate that the claimed 
disabilities are related to claimed mustard gas exposure.  At 
any rate, the Board notes that Crohn's disease, and 
peripheral neuropathy are not among the conditions associated 
with full body exposure to sulfur mustard (mustard gas).  
Therefore, they may not be service-connected on a presumptive 
basis for any alleged exposure to mustard gas in service.  
See 38 C.F.R. § 3.316(a)(2).  

With regards to his contention that his current disorders are 
due to Agent Orange exposure, his DD 214 confirms service in 
the Republic of Vietnam during the requisite period of time 
for presumed exposure to Agent Orange.  However, Crohn's 
disease is not a disability that warrants presumptive service 
connection on the basis of Agent Orange exposure, and thus, 
may not be service-connected on a presumptive basis.  See 38 
C.F.R. § 3.309(e).  Although acute and sub-acute peripheral 
neuropathy are listed in 38 C.F.R. § 3.309(e), there is no 
indication that the Veteran's current peripheral neuropathy 
is of the 'acute or sub-acute' type.  According to the 
definition of acute and sub-acute peripheral neuropathy, 
those types of peripheral neuropathy manifest within two 
years of exposure to herbicides.  The Veteran's peripheral 
neuropathy of the hands and feet is not shown to have 
manifested until several decades after active service and was 
not diagnosed as acute or sub-acute.  Hence, the current 
peripheral neuropathy of the hands and feet is not presumed 
to have been incurred as a result of exposure to herbicides 
in service.  See Id.

As indicated, failure to establish service connection on a 
presumptive basis does not preclude the Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Service treatment records for his period of active duty from 
October 1967 to August 1969 are unavailable and all efforts 
to locate them have proven unsuccessful.  Hence, there is no 
evidence showing Crohn's disease or peripheral neuropathy of 
the hands and feet during active service.  By the Veteran's 
own accounts, however, these disorders did not manifest 
during service.  (See Hearing Transcripts dated in August 
2003 and May 2006.)

The Veteran separated from active service in August 1969.  
While the record reflects that the Veteran had 
gastrointestinal complaints in the mid to late 1970's, he was 
not diagnosed with Crohn's disease until 1988; which is 
almost two decades after he separated from active service.  
Finally, the medical records are completely negative for any 
complaints or objective findings related to neurological 
disturbances in the Veteran's hands and feet, to include 
peripheral neuropathy, until the December 2008 VA 
examination.  The first manifestations of these disorders are 
shown to have been decades after service, and thus, are too 
remote in time from service, to be related to service absent 
competent (medical) evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service). 
 
In this case, there is no competent, credible medical 
evidence of record linking current Crohn's disease or 
peripheral neuropathy to service, to include any presumed 
exposure to Agent Orange, and alleged exposure to mustard gas 
therein.  The October 2001 VA examiner opined that the 
current Crohn's disease was not related to the resected tumor 
during National Guard service.  Moreover, it is noted that 
the evidence does not show that the Veteran is disabled as a 
result of a disease or injury incurred or aggravated during a 
period of active duty for training (ACDUTRA) or from an 
injury incurred or aggravated during a period of inactive 
duty for training (INACDUTRA) in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
See 38 C.F.R. § 3.6(a).  Instead, the December 2008 VA 
examiner opined that the current peripheral neuropathy of the 
hands and feet is more likely than not related to the 
Veteran's cancer and/or chemotherapy for cancer treatment.  
The examiner rationalized that it is commonly accepted that 
cancers can cause peripheral neuropathy even before they are 
diagnosed.  Thus, the only evidence of a nexus between the 
claimed disorders and service is by the Veteran's contention 
and the Veteran is not competent to provide opinions as to 
the etiology of Crohn's disease and a purported relationship 
to service.    

The Board has considered whether additional VA examinations 
are warranted for medical opinions as to whether the claimed 
conditions are related to service.  However, the Board finds 
that the VA examination report pertaining to the Veteran's 
claim for service connection for peripheral neuropathy was 
adequate as the examiner reviewed the claims folder, 
completed an examination of the Veteran, and provided a 
diagnosis as well as an opinion regarding etiology with a 
supporting rationale.  With respect to Crohn's disease, as 
there is no competent evidence showing that Crohn's disease 
may be linked to active service, no examination is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).  

As there is no evidence of the claimed disorders in service, 
or for years thereafter, and no evidence of a nexus between 
the claimed disorders and active service, the preponderance 
of the evidence is against the claims.  Thus, the "benefit of 
the doubt" rule is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection for Crohn's disease and peripheral 
neuropathy of the hands and feet is denied.


Increased Ratings

In a January 2004 rating decision, the RO granted service 
connection for residuals of a left hip fracture (citing to an 
August 1983 National Guard service treatment record showing a 
"nondisplaced fracture of the right ischium").  A 
noncompensable disability rating was assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5252, effective from 
July 25, 2003.  The Veteran disagreed with the evaluation 
assigned.  In August 2005, the RO issued a rating decision to 
"correct the anatomical area of disability" (again citing 
the August 1983 right ischium injury) and recharacterized the 
issue as residuals of a right hip fracture.  

Pursuant to the Board's June 2007 remand decision, the AMC 
attempted to locate the cited National Guard record to 
determine which hip had actually sustained a fracture in 
service, and should therefore be rated on appeal.  
Unfortunately, the document in question was not found.  For 
lack of further clarifying evidence, the issue remains as 
last characterized by the RO- entitlement to an initial 
compensable rating for residuals of a right hip fracture.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Diagnostic Code 5251 assigns a 10 percent evaluation for 
limitation of extension of the thigh to five degrees.  
38 C.F.R. § 4.71a, DC 5251 (2009).

Diagnostic Code 5252 provides for a 10 percent evaluation for 
limitation of flexion of the thigh if flexion is limited to 
45 degrees.  A 20 percent is warranted for flexion of the 
thigh limited to 30 degrees.  A 30 percent evaluation is 
allowed for flexion of the thigh limited to 20 degrees.  A 40 
percent evaluation, the highest schedular evaluation 
available under this code provision, is assigned for flexion 
of the thigh limited to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252 (2009).

Diagnostic Code 5253 applies where there is limitation of 
abduction of the thigh.  A 10 percent rating is assigned for 
limitation of abduction of the thigh, cannot cross legs; or 
limitation of rotation, cannot toe out more than 15 degrees 
of the affected leg.  A 20 percent evaluation, the highest 
schedular evaluation available under this code, is assigned 
for limitation of abduction of the thigh with motion lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2009).

Normal range of motion for the hip on flexion is to 125 
degrees, while normal range of motion for the hip on 
abduction is to 45 degrees. See 38 C.F.R. § 4.71a, Plate II 
(2009).  

In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As noted, the Veteran's service treatment records are 
unavailable.  Available National Guard records show no 
evidence of complaint or treatment for any hip injury.  Post-
service VA and private treatment records are also negative 
for complaints, treatment, or findings related to hip pain.  

The Veteran was afforded a VA examination in December 2003, 
where he reported to the examiner that he had not sustained a 
fracture of the left hip, but rather had suffered a fracture 
of his left ankle.  His hip was not examined.

Private records include a February 2004 CT scan of the left 
hip with no evidence of synovial osteochondromatosis; an 
ossification of the left superolateral acetabulum 
characteristic of remote injury or accessory ossification 
center; and no evidence of acute fracture.

The Veteran underwent VA examinations in September 2004 and 
October 2005, where he was evaluated by a physician assistant 
(PA-C).  In reporting the Veteran's history at the September 
2004 examination, the PA-C stated that the Veteran sustained 
a left ischium fracture when he fell during National Guard 
duty.  This healed without sequela.  Current complaints of 
pain involved the left lower back, buttocks and grain, with 
radiation down the left leg.  On physical examination, the 
hip joints were normal.  There was some tenderness of the 
groin, but none in the ileum or ischial areas.  Range of 
motion of the LEFT hip joint included: flexion to 95 degrees; 
abduction and adduction to 25 degrees; external rotation to 
45 degrees; internal rotation to 15 degrees; and extension to 
0 degrees.  The Veteran had a normal gait and used no 
ambulatory aids.  Following the examination, the examiner 
stated that he found no indication that the nondisplaced 
healed ilium fracture was the cause of his present problems.  
Rather, the Veteran had classic lumbar nerve root entrapment 
pain and probably herniated disc with spinal stenosis that 
was unrelated to his prior ischium fracture.

During the October 2005 examination, the PA-C again referred 
to a National Guard record of emergency treatment for a 
nondisplaced fracture-although at this time he noted that it 
was a fracture of the right iliac wing, superior anterior 
lateral margin of the right acetabulum.  On physical 
examination, there was no limp or use of ambulatory aids.  
Palpation of the right ileum produced some tenderness all the 
way to the posterior lumbar spine.  Active and passive range 
of motion of the right hip included: flexion to 90 degrees; 
abduction to 40 degrees; adduction to 20 degrees; external 
rotation to 30 degrees; internal rotation to 20 degrees; and 
extension to 0 degrees.  Repetitive motion of the hip caused 
increased low back pain, but there was no hip pain, loss of 
motion, weakness, fatigability, or incoordination.  The 
diagnosis was healed nondisplaced fracture of the iliac wing 
and the lateral margin of the acetabulum, which was currently 
asymptomatic.  The current pain syndrome was related to the 
degenerative changes of the lumbar spine and spinal stenosis 
and not to the asymptomatic service-connected condition.

Private records include the report of a July 2007 CT scan 
which showed minimal degenerative changes in both hips.

Given the evidence of record, the Board finds that the 
Veteran's service-connected right hip disability does not 
warrant a compensable rating for any period of time that is 
covered by this appeal.  The October 2005 VA examination 
showed that the Veteran's right hip flexion was possible to 
90 degrees.  Repetitive motion of the hip did not result in 
any increased hip pain, loss of motion, weakness, 
fatigability, or incoordination.  Therefore, even with 
consideration of the DeLuca factors, a compensable rating is 
not warranted under 38 C.F.R. § 4.71a, DC 5252.  See DeLuca, 
supra.

A compensable evaluation is not warranted under DC 5251 as 
the evidence does not reflect limitation of extension of the 
thigh to five degrees.  The Veteran has been assessed as 
having extension to 0 degrees.  Similarly, the Veteran is not 
entitled to a compensable evaluation under DC 5253 for 
limitation of abduction and adduction of the thigh.  The 
October 2005 examination report shows the Veteran was able to 
abduct to 40 degrees and adduct to 20 degrees.  The Board has 
also considered evaluating the Veteran's right hip disability 
under other pertinent diagnostic codes, but they are not 
applicable in the Veteran's case.  For instance, there is no 
objective evidence of ankylosis, flail joint, or any 
impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5254, 5255 (2009).  In sum, the initial 
noncompensable rating assigned for residuals of a right hip 
fracture was proper.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected residuals 
of a right hip disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Given the 
relatively nonexistent subjective complaints and clinical 
evidence of residuals, as discussed above, his disability is 
reasonably described by the rating schedule.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).


ORDER

Service connection for Crohn's disease is denied.

Service connection for peripheral neuropathy of the hands and 
feet, claimed as tingling and numbness of the hands and feet, 
is denied.

An initial compensable rating for residuals of a right hip 
fracture is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


